DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 11, 15, 30-32, and 39 are objected to because of the following informalities:  
“edge,; a” in claim 11, lines 8-12 should be amended to recite --edge; a--
“members” in claim 15, line 2 should be amended to recite --member--
“a filter mask of claim 11 to a wearer” in claim 30, line 2 should be amended to recite --the filter mask of claim 11 to the wearer--
“a projection” in claim 30, line 8 should be amended to recite --the projection--
“wherein the filter mask is worn by a source and prevents contaminants” in claim 31, lines 1-2 should be amended to recite --wherein the wearer is a source, and the filter mask prevents contaminants--
“wherein the filter mask is worn by a source and prevents contaminants” in claim 32, lines 1-2 should be amended to recite --wherein the wearer is a source, and the filter mask prevents contaminants--
“a filter mask of claim 34 to a wearer” in claim 39, lines 1-2 should be amended to recite --the filter mask of claim 34 to the wearer--
“a projection” in claim 39, line 6 should be amended to recite --the projection--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 11, “means for securing the filter material” is being interpreted under 35 U.S.C. 112, sixth paragraph, as the structure described in paragraph [0058] of the specification.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for securing the filter material” in claim 35.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 12, and 30-32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang et al. US 7,210,482 B2.
Regarding claim 11, Huang discloses a filter mask (fig. 3) comprising: a filter material 10/11/12 (col. 4, lines 29-30, “filtration area”; fig. 5 and col. 3, lines 37-39, the mask body being made of the upper mask portion 10, the middle mask portion 11, and the lower mask portion 12) having an inner surface to be worn against a wearer’s face, and an outer surface (fig. 5, the surface directly facing the user being the inner surface, and the opposite surface being the outer surface), the filter material 10/11/12 comprising at least one pleat 110 for folding and unfolding the filter material 10/11/12 such that when folded the filter material 10/11/12 assumes a generally flat storage configuration having upper, lower and side edges (fig. 3 and col. 4, line 61-col. 5, line 5, folds 110; the lowermost pleat 110 in fig. 3 is interpreted to be the at least one pleat, and the uppermost edge above strip 100 being the upper edge, the lowermost edge below strip 120 being the lower edge, and the sides with the ear loops 20/20 being the side edges; the mask in fig. 3 can be considered generally flat for storage); a first malleable stiffening member 100 attached to or within the filter material 10/11/12 proximate to the upper edge (fig. 3 and col. 6, lines 1-6, metal stripe 100 being malleable to conform to the nose, but stiff due to its material); a second malleable stiffening member 120 attached to or within the filter material 10/11/12 proximate to the lower edge such that the second malleable stiffening member 120 is located between a bottommost pleat 110 of the at least one pleat 110 and the lower edge (fig. 3 and col. 6, lines 6-10, metal strip 120 being malleable to conform to the chin, but stiff due to its material), and the second malleable stiffening member 120 is configured to be bended, pinched or folded to form a projection pointing away from the wearer’s face (fig. 5 and col. 6, lines 6-10, stripe 120 is tightly pressed to the sides of the user’s chin and thus bended; since the stripe 120 is bent about the chin as in fig. 5, it would form an apex shape that is pointed away from the wearer’s face); and a means 20/20 for securing the filter material 10/11/12 to the wearer’s face (fig. 5).
Regarding claim 12, Huang discloses the means 20/20 for securing comprising a pair of ear loops attached to said filter material 10/11/12 (figs. 3 and 5).
Regarding claim 30, Huang discloses a method of wearing a filter mask (fig. 5), the method comprising: providing a filter mask of claim 11 to a wearer (fig. 5); conforming the first malleable stiffening member 100 to at least a nose portion and a cheek portion of the face of the wearer (fig. 5, the metal strip 100 can be seen as arching over the nose and onto the part of the cheek next to the nose); bending, pinching or folding the first malleable stiffening member 100 of the filter mask (col. 6, lines 1-6, metal stripe 100 being pressed to the sides of the nose and thus bent); conforming the second malleable stiffening member 120 to at least a chin portion and a jaw portion of the face of the wearer (fig. 5, the metal stripe 120 can be seen as traversing the chin and the forward portion of the jaw); and bending, pinching or folding the second malleable stiffening member 120 so as to form a projection pointing away from the wearer’s face (col. 6, lines 6-10, stripe 120 is tightly pressed to the sides of the user’s chin and thus bent; since the stripe 120 is bent about the chin as in fig. 5, it would form an apex/projection shape that is pointed away from the wearer’s face).
Regarding claim 31, Huang discloses the filter mask being worn by a source (fig. 5) and preventing contaminants from infecting a receiver who is not wearing a filter mask (col. 6, lines 15-20, filtering efficiency is improved when wearing the mask; thus, contaminants from the source would be prevented from infecting a receiver who is not wearing a filter mask due to the increased filtering efficiency).
Regarding claim 32, Huang discloses the filter mask being worn by a source (fig. 5) and preventing contaminants from infecting a receiver who is also wearing a filter mask (col. 6, lines 15-20, filtering efficiency is improved when wearing the mask; thus, contaminants from the source would be prevented from infecting a receiver who is also wearing a filter mask due to the increased filtering efficiency).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-16 and 34-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. US 7,210,482 B2 in view of Miyake et al. US 6,336,459 B1.
Regarding claim 13, Huang discloses the claimed invention as discussed above.
Huang is silent on the ear loops being formed of an elastic material.
However, Miyake teaches a face mask (fig. 1) comprising fastening loops 20/30 that are formed of an elastic material (col. 3, lines 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ear loops of Huang to be formed of an elastic material, as taught by Miyake, to be more comfortable when worn.
 Regarding claim 14, Huang discloses the claimed invention as discussed above.
Huang is silent on the filter material comprising an outer layer, an inner layer and a middle layer of a material having a high filtration efficiency.
However, Miyake teaches a face mask (fig. 1) comprising a filter material comprising an outer layer 11/12, an inner layer 14 and a middle layer 13 of a material having a high filtration efficiency (fig. 4 and col. 3, lines 50-53, layer 13 being a filter layer, which can be considered to have a high filtration efficiency compared to non-filter layers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the filter material of Huang to comprise an outer layer, an inner layer and a middle layer of a material having a high filtration efficiency, as taught by Miyake, to increase filtration of contaminants.
Regarding claim 15, Huang discloses the claimed invention as discussed above.
Huang is silent on the first malleable stiffening member and the second malleable stiffening members being embedded within the filter material.
However, Miyake teaches a face mask (fig. 13) comprising a first malleable stiffening member 6 and the second malleable stiffening members 10 being embedded within the filter material (fig. 15, members 6 and 10 being embedded within the layers of the mask; and col. 5, lines 1-5, elastic member 10 enlarges the mask and maintains it in convex shape, thus indicating it is malleable and stiffening; col. 3, lines 9-12 describes deformable nose clamp 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first malleable stiffening member and the second malleable stiffening members of Huang to be embedded within the filter material, as taught by Miyake, so that they are more discrete when worn.
Regarding claim 16, Huang discloses the claimed invention as discussed above.
Huang is silent on the first malleable stiffening member having a length longer than the second malleable stiffening member.
However, Miyake teaches a face mask (fig. 13) comprising a first malleable stiffening member 6 having a length longer than the second malleable stiffening member 10 (fig. 14, member 6 being longer than member 10; col. 5, lines 1-5, elastic member 10 enlarges the mask and maintains it in convex shape, thus indicating it is malleable and stiffening; col. 3, lines 9-12 describes deformable nose clamp 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first malleable stiffening member and the second malleable stiffening members of Huang such that the first malleable stiffening member has a length longer than the second malleable stiffening member, as taught by Miyake, so as not to weigh down the bottom of the mask with a long second malleable stiffening member, making it uncomfortable to wear.
Regarding claim 34, Huang discloses a filter mask (fig. 3) comprising: a filter material 10/11/12 (col. 4, lines 29-30, “filtration area”; fig. 5 and col. 3, lines 37-39, the mask body being made of the upper mask portion 10, the middle mask portion 11, and the lower mask portion 12) comprising upper, lower and side edges and at least one pleat 110 for folding and unfolding the filter material 10/11/12 (fig. 3 and col. 4, line 61-col. 5, line 5, folds 110; the lowermost pleat 110 in fig. 3 is interpreted to be the at least one pleat, and the uppermost edge above strip 100 being the upper edge, the lowermost edge below strip 120 being the lower edge, and the sides with the ear loops 20/20 being the side edges); a first malleable stiffening member 100 attached to or within the filter material 10/11/12 proximate to the upper edge (fig. 3 and col. 6, lines 1-6, metal stripe 100 being malleable to conform to the nose, but stiff due to its material); a second malleable stiffening member 120 attached to or within the filter material 10/11/12 proximate to the lower edge of the filter material 10/11/12 such that the second malleable stiffening member 120 is located between a bottommost pleat 110 of the at least one pleat 110 and the lower edge (fig. 3 and col. 6, lines 6-10, metal strip 120 being malleable to conform to the chin, but stiff due to its material), and the second malleable stiffening member 120 is configured to be bended, pinched or folded to form a projection (fig. 5 and col. 6, lines 6-10, stripe 120 is tightly pressed to the sides of the user’s chin and thus bended; since the stripe 120 is bent about the chin as in fig. 5, it would form an apex shape that is pointed away from the wearer’s face).
Huang is silent on the first malleable stiffening member having a length longer than the second malleable stiffening member.
However, Miyake teaches a face mask (fig. 13) comprising a first malleable stiffening member 6 having a length longer than the second malleable stiffening member 10 (fig. 14, member 6 being longer than member 10; col. 5, lines 1-5, elastic member 10 enlarges the mask and maintains it in convex shape, thus indicating it is malleable and stiffening; col. 3, lines 9-12 describes deformable nose clamp 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first malleable stiffening member and the second malleable stiffening members of Huang such that the first malleable stiffening member has a length longer than the second malleable stiffening member, as taught by Miyake, so as not to weigh down the bottom of the mask with a long second malleable stiffening member, making it uncomfortable to wear.
Regarding claim 35, Huang in view of Miyake discloses the claimed invention as discussed above.
Huang further discloses the filter mask further comprising a means 20/20 for securing the filter material 10/11/12 to the wearer’s face (fig. 5), the means 20/20 for securing comprising a pair of ear loops attached to said filter material 10/11/12 (figs. 3 and 5).
Regarding claim 36, Huang in view of Miyake discloses the claimed invention as discussed above.
Huang is silent on the ear loops being formed of an elastic material.
However, Miyake further teaches fastening loops 20/30 that are formed of an elastic material (col. 3, lines 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ear loops of Huang in view of Miyake to be formed of an elastic material, as taught by Miyake, to be more comfortable when worn.
Regarding claim 37, Huang in view of Miyake discloses the claimed invention as discussed above.
Huang is silent on the filter material comprising an outer layer, an inner layer and a middle layer of a material having a high filtration efficiency.
However, Miyake further teaches a filter material comprising an outer layer 11/12, an inner layer 14 and a middle layer 13 of a material having a high filtration efficiency (fig. 4 and col. 3, lines 50-53, layer 13 being a filter layer, which can be considered to have a high filtration efficiency compared to non-filter layers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the filter material of Huang in view of Miyake to comprise an outer layer, an inner layer and a middle layer of a material having a high filtration efficiency, as taught by Miyake, to increase filtration of contaminants.
Regarding claim 38, Huang in view of Miyake discloses the claimed invention as discussed above.
Huang is silent on the first malleable stiffening member and the second malleable stiffening members being embedded within the filter material.
However, Miyake further teaches a first malleable stiffening member 6 and the second malleable stiffening members 10 being embedded within the filter material (fig. 15, members 6 and 10 being embedded within the layers of the mask; and col. 5, lines 1-5, elastic member 10 enlarges the mask and maintains it in convex shape, thus indicating it is malleable and stiffening; col. 3, lines 9-12 describes deformable nose clamp 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first malleable stiffening member and the second malleable stiffening members of Huang in view of Miyake to be embedded within the filter material, as taught by Miyake, so that they are more discrete when worn.
Regarding claim 39, Huang in view of Miyake discloses the claimed invention as discussed above.
Huang further discloses a method of wearing a filter mask (fig. 5), the method comprising: providing a filter mask of claim 34 to a wearer (fig. 5); conforming the first malleable stiffening member 100 to at least a nose portion and a cheek portion of the face of the wearer (fig. 5, the metal strip 100 can be seen as arching over the nose and onto the part of the cheek next to the nose); bending or pinching the first malleable stiffening member 100 of the filter mask (col. 6, lines 1-6, metal stripe 100 being pressed to the sides of the nose and thus bent); conforming the second malleable stiffening member 120 to at least a chin portion and a jaw portion of the face of the wearer (fig. 5, the metal stripe 120 can be seen as traversing the chin and the forward portion of the jaw); and bending or pinching the second malleable stiffening member 120 so as to form a projection pointing away from the wearer’s face to secure the filter mask to the wearer’s face (col. 6, lines 6-10, stripe 120 is tightly pressed to the sides of the user’s chin and thus bent; since the stripe 120 is bent about the chin as in fig. 5, it would form an apex/projection shape that is pointed away from the wearer’s face).
Regarding claim 40, Huang discloses a filter mask (fig. 3) comprising: a filter material 10/11/12 (col. 4, lines 29-30, “filtration area”; fig. 5 and col. 3, lines 37-39, the mask body being made of the upper mask portion 10, the middle mask portion 11, and the lower mask portion 12) comprising upper, lower and side edges and at least one pleat 110/110 for folding and unfolding the filter material 10/11/12 (fig. 3 and col. 4, line 61-col. 5, line 5, folds 110; the lowermost pleat 110 and the uppermost pleat 110 in fig. 3 is interpreted to be the at least one pleat, and the uppermost edge above strip 100 being the upper edge, the lowermost edge below strip 120 being the lower edge, and the sides with the ear loops 20/20 being the side edges); a first malleable stiffening member 100 attached to or within the filter material 10/11/12 proximate to the upper edge, the first malleable stiffening member 100 being located between an uppermost pleat 110 of the at least one pleat 110/110 and the upper edge (fig. 3, stripe 100 being between the uppermost edge and the uppermost pleat 110; and col. 6, lines 1-6, metal stripe 100 being malleable to conform to the nose, but stiff due to its material); a second malleable stiffening member 120 attached to or within the filter material 10/11/12 proximate to the lower edge of the filter material 10/11/12 such that the second malleable stiffening member 120 is located between a bottommost pleat 110 of the at least one pleat 110/110 and the lower edge (fig. 3 and col. 6, lines 6-10, metal strip 120 being malleable to conform to the chin, but stiff due to its material), and the first malleable stiffening member 100 and the second malleable stiffening member 120 are configured to be pinched or folded to form projections (fig. 5 shows stripes 100 and 120 being pinched/folded about the nose/cheek and chin/jaw, respectively).
Huang is silent on the first malleable stiffening member having a length longer than the second malleable stiffening member.
However, Miyake teaches a face mask (fig. 13) comprising a first malleable stiffening member 6 having a length longer than the second malleable stiffening member 10 (fig. 14, member 6 being longer than member 10; col. 5, lines 1-5, elastic member 10 enlarges the mask and maintains it in convex shape, thus indicating it is malleable and stiffening; col. 3, lines 9-12 describes deformable nose clamp 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first malleable stiffening member and the second malleable stiffening members of Huang such that the first malleable stiffening member has a length longer than the second malleable stiffening member, as taught by Miyake, so as not to weigh down the bottom of the mask with a long second malleable stiffening member, making it uncomfortable to wear.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12, 16, 34, 35, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,668,308. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting Patent anticipate the claims of the instant Application.
Regarding claim 11, claim 1 of the conflicting Patent anticipates the entirety of the claim.
Regarding claim 12, claim 1 of the conflicting Patent anticipates the entirety of the claim.
Regarding claim 16, claim 1 of the conflicting Patent anticipates the entirety of the claim.
Regarding claim 34, claim 1 of the conflicting Patent anticipates the entirety of the claim.
Regarding claim 35, claim 1 of the conflicting Patent anticipates the entirety of the claim.
Regarding claim 40, claim 1 of the conflicting Patent anticipates the entirety of the claim.
Claims 13-15 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,668,308 B2 in view of Miyake et al. US 6,336,459 B1. 
Regarding claim 13, the conflicting Patent claims the claimed invention as discussed above.
The conflicting Patent is silent on the ear loops being formed of an elastic material.
However, Miyake teaches a face mask (fig. 1) comprising fastening loops 20/30 that are formed of an elastic material (col. 3, lines 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ear loops of the conflicting Patent to be formed of an elastic material, as taught by Miyake, to be more comfortable when worn.
Regarding claim 14, the conflicting Patent discloses the claimed invention as discussed above.
The conflicting Patent is silent on the filter material comprising an outer layer, an inner layer and a middle layer of a material having a high filtration efficiency.
However, Miyake teaches a face mask (fig. 1) comprising a filter material comprising an outer layer 11/12, an inner layer 14 and a middle layer 13 of a material having a high filtration efficiency (fig. 4 and col. 3, lines 50-53, layer 13 being a filter layer, which can be considered to have a high filtration efficiency compared to non-filter layers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the filter material of the conflicting Patent to comprise an outer layer, an inner layer and a middle layer of a material having a high filtration efficiency, as taught by Miyake, to increase filtration of contaminants.
Regarding claim 15, the conflicting Patent discloses the claimed invention as discussed above.
The conflicting Patent is silent on the first malleable stiffening member and the second malleable stiffening members being embedded within the filter material.
However, Miyake teaches a face mask (fig. 13) comprising a first malleable stiffening member 6 and the second malleable stiffening members 10 being embedded within the filter material (fig. 15, members 6 and 10 being embedded within the layers of the mask; and col. 5, lines 1-5, elastic member 10 enlarges the mask and maintains it in convex shape, thus indicating it is malleable and stiffening; col. 3, lines 9-12 describes deformable nose clamp 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first malleable stiffening member and the second malleable stiffening members of the conflicting Patent to be embedded within the filter material, as taught by Miyake, so that they are more discrete when worn.
Regarding claim 36, the conflicting Patent claims the claimed invention as discussed above.
The conflicting Patent is silent on the ear loops being formed of an elastic material.
However, Miyake teaches a face mask (fig. 1) comprising fastening loops 20/30 that are formed of an elastic material (col. 3, lines 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ear loops of the conflicting Patent to be formed of an elastic material, as taught by Miyake, to be more comfortable when worn.
Regarding claim 37, the conflicting Patent discloses the claimed invention as discussed above.
The conflicting Patent is silent on the filter material comprising an outer layer, an inner layer and a middle layer of a material having a high filtration efficiency.
However, Miyake teaches a face mask (fig. 1) comprising a filter material comprising an outer layer 11/12, an inner layer 14 and a middle layer 13 of a material having a high filtration efficiency (fig. 4 and col. 3, lines 50-53, layer 13 being a filter layer, which can be considered to have a high filtration efficiency compared to non-filter layers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the filter material of the conflicting Patent to comprise an outer layer, an inner layer and a middle layer of a material having a high filtration efficiency, as taught by Miyake, to increase filtration of contaminants.
Regarding claim 38, the conflicting Patent discloses the claimed invention as discussed above.
The conflicting Patent is silent on the first malleable stiffening member and the second malleable stiffening members being embedded within the filter material.
However, Miyake teaches a face mask (fig. 13) comprising a first malleable stiffening member 6 and the second malleable stiffening members 10 being embedded within the filter material (fig. 15, members 6 and 10 being embedded within the layers of the mask; and col. 5, lines 1-5, elastic member 10 enlarges the mask and maintains it in convex shape, thus indicating it is malleable and stiffening; col. 3, lines 9-12 describes deformable nose clamp 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first malleable stiffening member and the second malleable stiffening members of the conflicting Patent to be embedded within the filter material, as taught by Miyake, so that they are more discrete when worn.
Claims 30-32 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,668,308 B2 in view of Huang et al. US 7,210,482 B2. 
Regarding claim 30, the conflicting Patent claims the claimed invention as discussed above.
The conflicting Patent is silent on a method of wearing a filter mask, the method comprising: providing a filter mask of claim 11 to a wearer; conforming the first malleable stiffening member to at least a nose portion and a cheek portion of the face of the wearer; bending, pinching or folding the first malleable stiffening member of the filter mask; conforming the second malleable stiffening member to at least a chin portion and a jaw portion of the face of the wearer; and bending, pinching or folding the second malleable stiffening member so as to form a projection pointing away from the wearer’s face.
However, Huang teaches a method of wearing a filter mask (fig. 5), the method comprising: providing a filter mask of claim 11 to a wearer (fig. 5); conforming the first malleable stiffening member 100 to at least a nose portion and a cheek portion of the face of the wearer (fig. 5, the metal strip 100 can be seen as arching over the nose and onto the part of the cheek next to the nose); bending, pinching or folding the first malleable stiffening member 100 of the filter mask (col. 6, lines 1-6, metal stripe 100 being pressed to the sides of the nose and thus bent); conforming the second malleable stiffening member 120 to at least a chin portion and a jaw portion of the face of the wearer (fig. 5, the metal stripe 120 can be seen as traversing the chin and the forward portion of the jaw); and bending, pinching or folding the second malleable stiffening member 120 so as to form a projection pointing away from the wearer’s face (col. 6, lines 6-10, stripe 120 is tightly pressed to the sides of the user’s chin and thus bent; since the stripe 120 is bent about the chin as in fig. 5, it would form an apex/projection shape that is pointed away from the wearer’s face).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the mask of the conflicting Patent with a method of wearing a filter mask, the method comprising: providing a filter mask of claim 11 to a wearer; conforming the first malleable stiffening member to at least a nose portion and a cheek portion of the face of the wearer; bending, pinching or folding the first malleable stiffening member of the filter mask; conforming the second malleable stiffening member to at least a chin portion and a jaw portion of the face of the wearer; and bending, pinching or folding the second malleable stiffening member so as to form a projection pointing away from the wearer’s face, as taught by Huang, so that the mask is used by a wearer to prevent contaminants from spreading.
Regarding claim 31, the conflicting Patent in view of Huang claims the claimed invention as discussed above.
The conflicting Patent is silent on the filter mask being worn by a source and preventing contaminants from infecting a receiver who is not wearing a filter mask.
However, Huang further teaches the filter mask being worn by a source (fig. 5) and preventing contaminants from infecting a receiver who is not wearing a filter mask (col. 6, lines 15-20, filtering efficiency is improved when wearing the mask; thus, contaminants from the source would be prevented from infecting a receiver who is not wearing a filter mask due to the increased filtering efficiency).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the method of the conflicting Patent with the filter mask being worn by a source and preventing contaminants from infecting a receiver who is not wearing a filter mask, as taught by Huang, so that the mask is used by a wearer to prevent contaminants from spreading.
Regarding claim 32, the conflicting Patent in view of Huang claims the claimed invention as discussed above.
The conflicting Patent is silent on the filter mask being worn by a source and preventing contaminants from infecting a receiver who is also wearing a filter mask.
However, Huang further teaches the filter mask being worn by a source (fig. 5) and preventing contaminants from infecting a receiver who is also wearing a filter mask (col. 6, lines 15-20, filtering efficiency is improved when wearing the mask; thus, contaminants from the source would be prevented from infecting a receiver who is also wearing a filter mask due to the increased filtering efficiency).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the method of the conflicting Patent with the filter mask being worn by a source and preventing contaminants from infecting a receiver who is also wearing a filter mask, as taught by Huang, so that the mask is used by a wearer to prevent contaminants from spreading.
Regarding claim 39, the conflicting Patent claims the claimed invention as discussed above.
The conflicting Patent is silent on a method of wearing a filter mask, the method comprising: providing a filter mask of claim 34 to a wearer; conforming the first malleable stiffening member to at least a nose portion and a cheek portion of the face of the wearer; bending or pinching the first malleable stiffening member of the filter mask; conforming the second malleable stiffening member to at least a chin portion and a jaw portion of the face of the wearer; and bending or pinching the second malleable stiffening member so as to form a projection pointing away from the wearer’s face to secure the filter mask to the wearer’s face.
However, Huang teaches a method of wearing a filter mask (fig. 5), the method comprising: providing a filter mask of claim 34 to a wearer (fig. 5); conforming the first malleable stiffening member 100 to at least a nose portion and a cheek portion of the face of the wearer (fig. 5, the metal strip 100 can be seen as arching over the nose and onto the part of the cheek next to the nose); bending or pinching the first malleable stiffening member 100 of the filter mask (col. 6, lines 1-6, metal stripe 100 being pressed to the sides of the nose and thus bent); conforming the second malleable stiffening member 120 to at least a chin portion and a jaw portion of the face of the wearer (fig. 5, the metal stripe 120 can be seen as traversing the chin and the forward portion of the jaw); and bending or pinching the second malleable stiffening member 120 so as to form a projection pointing away from the wearer’s face to secure the filter mask to the wearer’s face (col. 6, lines 6-10, stripe 120 is tightly pressed to the sides of the user’s chin and thus bent; since the stripe 120 is bent about the chin as in fig. 5, it would form an apex/projection shape that is pointed away from the wearer’s face).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the mask of the conflicting Patent with a method of wearing a filter mask, the method comprising: providing a filter mask of claim 34 to a wearer; conforming the first malleable stiffening member to at least a nose portion and a cheek portion of the face of the wearer; bending or pinching the first malleable stiffening member of the filter mask; conforming the second malleable stiffening member to at least a chin portion and a jaw portion of the face of the wearer; and bending or pinching the second malleable stiffening member so as to form a projection pointing away from the wearer’s face to secure the filter mask to the wearer’s face, as taught by Huang, so that the mask is used by a wearer to prevent contaminants from spreading.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Titus US 2,081,779; Sukiennik et al. US 5,699,791; Jensen US 7,036,507 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786